       Case 2:15-cr-00285-APG-EJY Document 633 Filed 04/09/21 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     AMY B. CLEARY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Amy_Cleary@fd.org
 6
 7   Attorney for Benjamin Galecki
 8                        UNITED STATES DISTRICT COURT
 9                              DISTRICT OF NEVADA
10   UNITED STATES OF AMERICA,                Case No. 2:15-cr-00285-APG-EJY-2
11                Plaintiff,                  Stipulation for Extension of Time
12                                            to File Defendant’s Response to
           v.
                                              the Government’s Motion to
13                                            Substitute and Forfeit Property
     BENJAMIN GALECKI,
14                                            (ECF No. 582)
                  Defendant.
15
                                              (Fourth Request)
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between
18   Nicholas A. Trutanich, United States Attorney, and Daniel D. Hollingsworth,
19   Assistant United States Attorney, counsel for the United Stated of America, and
20   Rene L. Valladares, Federal Public Defender, and Amy B. Cleary, Assistant
21   Federal Public Defender, counsel for Defendant Benjamin Galecki, that Mr.
22   Galecki’s Response to the Government’s Motion to Substitute and Forfeit
23   Property currently due on April 12, 2021, be vacated, continued 45 days, and
24   reset for May 27, 2021.
25
26
        Case 2:15-cr-00285-APG-EJY Document 633 Filed 04/09/21 Page 2 of 2




 1         This Stipulation is entered into for the following reasons:
 2         1.     The parties need additional time for government counsel to provide
 3   defense counsel the necessary exhibits admitted during the forfeiture proceedings
 4   on July 8, 2019. Defense counsel is unable to locate all of the necessary exhibits
 5   in the material received from Mr. Galecki’s former trial counsel. And
 6   government counsel, given telework requirements and in-office staff limitations
 7   in place due to the pandemic, requires additional time to locate and provide these
 8   exhibits to defense counsel.
 9         2.     Additionally, the Ninth Circuit’s recent decision on March 3, 2021,
10   in United States v. Thompson, 990 F.3d 680 (9th Cir. 2021), has substantially
11   altered defense counsel’s Response to the government’s Motion.
12         3.     The parties agree to the continuance and extension of time.
13         This is the fourth request for an extension of time.
14         DATED this 8th day of April 2021.
15
16   RENE L. VALLADARES                        NICHOLAS A. TRUTANICH
     Federal Public Defender                   United States Attorney
17
        /s/Amy B. Cleary                         /s/ Daniel D. Hollingsworth
18   By_____________________________           By_____________________________
19   AMY B. CLEARY                             DANIEL D. HOLLINGSWORTH
     Assistant Federal Public Defender         Assistant United States Attorney
20
21
                                            IT IS SO ORDERED:
22
23
                                            ____________________________________
24                                          UNITED STATES DISTRICT JUDGE
25
26                                                   April 9, 2021
                                            DATED: ____________________________
                                               2
